Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKES (4,668,557) and in further view of FREGNI et al. (WO 2017/078990-Google machine translation).
	Regarding claims 1, 10, and 12, LAKES discloses a process for preparing a foam with a Poisson’s ratio of -0.7 (C3:L57-62), the method comprises subjecting polyurethane foam to thermoforming comprising triaxial compression (C2:L66-68).  LAKES is silent to the polyurethane foam to comprise claimed flow resistance.  However, FREGNI et al. discloses polyurethane foam has a flow resistance of 5,000 Ns/m3 or less. Such polyurethane foam is useful for sound absorption and cushioning. LAKES discloses a need to prepare a polyurethane foam that provides sound absorption and cushioning (C5:L4-18).  Therefore, it would have been obvious to one of ordinary skill in the art to have prepared polyurethane foam to have said Poisson ratio of LAKES with the polyurethane foam comprising flow resistance of 5,000 Ns/m3 or less of FREGNI et al. in order to form a foam that offers sound absorption and cushioning.
	Regarding claims 3, 6, and 9, LAKES discloses heating the foam at its compressed state in a range of 163 to 171°C (C3:L7-10).
	Regarding claim 7, LAKES discloses the polyurethane foam has a density of 0.03 g/cm3 (30 g/l) (C3:L49).
	Regarding claim 8, LAKES is silent to the foam comprising claimed water absorptivity.  However, LAKES treats the same material under the same conditions as required by the instant claims.  Therefore, one of ordinary skill in the art would expect the claimed effects and physical properties (i.e. 130% water absorptivity) would be achieved by carrying out the disclosed process. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKES (4,668,557) and in view of FREGNI et al. (WO 2017/078990-Google machine translation) as applied to claims 1, 3, 6-10, and 12 above, and in further view of BIANCHI et al. (“Stiffness and Energy Dissipation in Polyurethane Auxetic Foams – of record).
	The teachings of LAKES and FREGNI et al. are applied as described above for claims 1, 3, 6-10, and 12.
	Regarding claim 11, modified LAKES is silent to claimed Poisson ratio.  However, BIANCHI et al. discloses that a polyurethane foam with a Poisson ratio in the range of -0.09 to -0.63 is achievable based on LAKES (pg. 5851 and 5859). Therefore, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed Poisson ratio.  
	
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742